OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
We agree with the Appellate Division and for the reasons stated by that court (94 AD2d 685) that the documents submitted by defendants on their motion to dismiss under CPLR 3211 (subd [a], pars 1, 7) are not sufficient, without more, to constitute a defense to the causes of action alleged in the complaint warranting its dismissal.
Chief Judge Cooke and Judges Jasen, Jones, Wacht-ler, Meyer, Simons and Kaye concur.
Order affirmed, with costs, in a memorandum. Question certified answered in the affirmative.